DETAILED ACTION
Claims 1-20 have been canceled. Claims 21-35 are pending. Claims 21-35 have been examined. Claims 21-35 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8, 11-12, 14-15, and 18 of U.S. Patent No. 10,873,420. Although the claims at issue are not identical, they are not patentably distinct from each other because:

16/915,743
US 10,873,420
21. A method for data transmission, comprising: detecting, by a terminal in a Physical Downlink Control Channel (PDCCH), Downlink Control Information (DCI), wherein a Transmission Time Interval 


2. The method according to claim 1, further comprising: in the case that the terminal detects that the first DCI is present in the at least one PDCCH in the target subframe and the TTI of the at least one PDSCH scheduled by the first DCI is greater than or equal to the target subframe in length, the terminal receives the at least one PDSCH scheduled by the first DCI.



5. The method according to claim 2, wherein detecting, by the terminal, whether the first DCI is present in the at least one PDCCH in the target subframe comprises: detecting, by the terminal, whether the first DCI is present in a UE-specific Search Space (USS) of the at least one PDCCH in the target subframe, the first DCI comprising a specific information field, the specific information field being used to indicate the TTI of the at least one PDSCH scheduled by the first DCI.
24. The method according to claim 22, wherein the DCI is transmitted in a Common Search Space (CSS) of the PDCCH, and the TTI of the PDSCH scheduled by the DCI is the second TTI.
4. The method according to claim 2, wherein detecting, by the terminal, whether the first DCI is present in the at least one PDCCH in the target subframe comprises: detecting, by the terminal, whether the first DCI is present in a Common Search Space (CSS) of the at least one PDCCH in the target subframe, the TTI of the at least one PDSCH scheduled by the first DCI being equal in length to the target subframe, or equal to the longest TTI in 

8. The method according to claim 1, wherein transmission modes corresponding to the different PDSCHs transmitted by the at least two different TTIs are different; and/or, transmission modes corresponding to the different PUSCHs transmitted by the at least two different TTIs are different.
26. A terminal for data transmission, comprising: a processor; and a memory for storing instructions executable by the processor, wherein execution of the instructions by the processor causes the processor to perform: detecting, in a Physical Downlink Control Channel (PDCCH), Downlink Control Information (DCI), wherein a Transmission Time Interval (TTI) of a Physical Downlink Shared Channel (PDSCH) scheduled by the DCI is a first TTI or a second TTI, the first TTI is shorter than a length of a subframe, and the second TTI is equal to the length of a subframe; and 


12. The terminal according to claim 11, wherein the execution of the instructions by 

14. The terminal according to claim 12, wherein detecting whether the first DCI is present in the at least one PDCCH in the target subframe comprises: detecting whether the first DCI is present in a Common Search Space (CSS) of the at least one PDCCH in the target subframe, the TTI of the at least one PDSCH scheduled by the first DCI being equal in length to the target subframe, or equal to the longest TTI in the at least two different TTIs, or equal to the shortest TTI in the at least two different TTIs.
28. The terminal according to claim 26, wherein the PDCCH is dedicated PDCCH, the DCI is dedicated DCI and the TTI of the 


14. The terminal according to claim 12, wherein detecting whether the first DCI is present in the at least one PDCCH in the target subframe comprises: detecting whether the first DCI is present in a Common Search Space (CSS) of the at least one PDCCH in the target subframe, the TTI of the at least one PDSCH scheduled by the first DCI being equal in length to the target subframe, or equal to the longest TTI in the at least two different TTIs, or equal to the shortest TTI in the at least two different TTIs.
30. The terminal according to claim 26, wherein a transmission mode corresponding to a PDSCH with the first TTI is different 


11. A terminal for data transmission, comprising a processor; and a memory for storing instructions executable by the processor, wherein execution of the instructions by the processor causes the processor to perform: determining, according to configuration information sent by a base station, to use at least two different Transmission Time Intervals (TTIs) to transmit different Physical Downlink Shared Channels (PDSCHs) and/or different Physical Uplink Shared Channels (PUSCHs) on a target carrier; detecting whether first Downlink Control Information (DCI) is present in at least one Physical Downlink Control Channel (PDCCH) in a target subframe on the target carrier, the first DCI being used to schedule at least one PDSCH transmitted in the target subframe on the 

12. The terminal according to claim 11, wherein the execution of the instructions by the processor causes the processor to further perform: receiving, in the case that the terminal detects that the first DCI is present in the at least one PDCCH in the target subframe and the TTI of the at least one PDSCH 

14. The terminal according to claim 12, wherein detecting whether the first DCI is present in the at least one PDCCH in the target subframe comprises: detecting whether the first DCI is present in a Common Search Space (CSS) of the at least one PDCCH in the target subframe, the TTI of the at least one PDSCH scheduled by the first DCI being equal in length to the target subframe, or equal to the longest TTI in the at least two different TTIs, or equal to the shortest TTI in the at least two different TTIs.
33. The non-transitory readable storage medium according to claim 31, wherein the PDCCH is dedicated PDCCH, the DCI is dedicated DCI and the TTI of the PDSCH scheduled by the dedicated DCI is the first TTI.
15. The terminal according to claim 12, wherein detecting whether the first DCI is present in the at least one PDCCH in the target subframe comprises: detecting whether the first DCI is present in a UE-specific Search Space (USS) of the at least one PDCCH in the target subframe, the first DCI 

14. The terminal according to claim 12, wherein detecting whether the first DCI is present in the at least one PDCCH in the target subframe comprises: detecting whether the first DCI is present in a Common Search Space (CSS) of the at least one PDCCH in the target subframe, the TTI of the at least one PDSCH scheduled by the first DCI being equal in length to the target subframe, or equal to the longest TTI in the at least two different TTIs, or equal to the shortest TTI in the at least two different TTIs.
35. The non-transitory readable storage medium according to claim 31, wherein a transmission mode corresponding to a PDSCH with the first TTI is different from a transmission mode corresponding to PDSCH with the second TTI.
18. The terminal according to claim 11, wherein transmission modes corresponding to the different PDSCHs transmitted by the at least two different TTIs are different; and/or, transmission modes corresponding to the different PUSCHs transmitted by the at least two different TTIs are different.


As can be seen from the table above the subject matter of the claims 24-35 of the instant application is anticipated by claims 1-2, 4-5, 8, 11-12, 14-15, and 18 of Patent US 10,873,420.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0234998 A1 to You et al. (hereinafter “You”).

As per claim 21, You discloses a method for data transmission (Abstract of You), comprising: detecting, by a terminal in a Physical Downlink Control Channel (PDCCH), Downlink Control Information (DCI) ([0266-0267], of You discloses a UE detecting/receiving a DCI on a PDCCH), wherein a Transmission Time Interval (TTI) of a Physical Downlink Shared Channel (PDSCH) scheduled by the DCI is a first TTI or a second TTI ([0266-0267], of You discloses the TTI of the PDSCH is a 1-ms TTI or a sTTI), the first TTI is shorter than a ([0266-0267], of You discloses the sTTI), and the second TTI is equal to the length of a subframe ([0266-0267], of You discloses a 1-ms TTI); and determining, by the terminal according to the DCI, a length of the TTI of the PDSCH ([0266-0267], of You discloses where the length of the TTI is determined according to a DCI).
As per claim 22, You discloses the method according to claim 21, the determining, by the terminal according to the DCI, a length of the TTI of the PDSCH comprising at least one of: determining, according to a format of the DCI, the length of the TTI of the PDSCH ([0193], of You); determining, according to a Radio Network Temporary Identity (RNTI) used to scramble the DCI, the length of the TTI of the PDSCH ([0195-0197], of You); or determining, according to a search space for transmission of the DCI, the length of the TTI of the PDSCH ([0186-0191], of You).
As per claim 23, You discloses the method according to claim 21, wherein the PDCCH is dedicated PDCCH ([0071, 0078, 0082], of You), the DCI is dedicated DCI ([0071, 0078, 0082], of You) and the TTI of the PDSCH scheduled by the dedicated DC1 is the first TTI ([0071, 0078, 0082, 0186], of You).
As per claim 24, You discloses the method according to claim 22, wherein the DCI is transmitted in a Common Search Space (CSS) of the PDCCH ([0186], of You), and the TTI of the PDSCH scheduled by the DCI is the second TTI ([0186], of You).
As per claim 25, You discloses the method according to claim 21, wherein a transmission mode corresponding to a PDSCH with the first TTI is different from a transmission mode corresponding to PDSCH with the second TTI ([0068-0069, 0193], of You).
As per claim 26, You discloses a terminal for data transmission ([0009], of You discloses a UE), comprising: a processor ([0009], of You discloses a processor); and a memory ([0256, 0260], of You discloses a memory with software stored thereon), wherein execution of the instructions by the processor causes the processor to perform: detecting, in a Physical Downlink Control Channel (PDCCH), Downlink Control Information (DCI) ([0266-0267], of You discloses a UE detecting/receiving a DCI on a PDCCH), wherein a Transmission Time Interval (TTI) of a Physical Downlink Shared Channel (PDSCH) scheduled by the DCI is a first TTI or a second TTI ([0266-0267], of You discloses the TTI of the PDSCH is a 1-ms TTI or a sTTI), the first TTI is shorter than a length of a subframe ([0266-0267], of You discloses the sTTI), and the second TTI is equal to the length of a subframe ([0266-0267], of You discloses a 1-ms TTI); and determining, according to the DCI, a length of the TTI of the PDSCH ([0266-0267], of You discloses where the length of the TTI is determined according to a DCI).
As per claim 27, You discloses the terminal according to claim 26, wherein the determining, by the terminal according to the DCI, a length of the TTI of the PDSCH comprising at least one of: determining, according to a format of the DCI, the length of the TTI of the PDSCH ([0193], of You); determining, according to a Radio Network Temporary Identity (RNTI) used to scramble the DCI, the length of the TTI of the PDSCH ([0195-0197], of You); or determining, according to a search space for transmission of the DCI, the length of the TTI of the PDSCH ([0186-0191], of You).
As per claim 28, You discloses the terminal according to claim 26, wherein the PDCCH is dedicated PDCCH ([0071, 0078, 0082], of You), the DCI is dedicated DCI ([0071, 0078, 0082], of You) and the TTI of the PDSCH scheduled by the dedicated DCI is the first TTI ([0071, 0078, 0082, 0186], of You).
As per claim 29, You discloses the terminal according to claim 27, wherein the DCI is transmitted in a Common Search Space (CSS) of the PDCCH ([0186], of You), and the TTI of the PDSCH scheduled by the DCI is the second TTI ([0186], of You).
As per claim 30, You discloses the terminal according to claim 26, wherein a transmission mode corresponding to a PDSCH with the first TTI is different from a transmission mode corresponding to PDSCH with the second TTI ([0068-0069, 0193], of You).
As per claim 31, You discloses a non-transitory readable storage medium, in which computer-readable instructions are stored ([0256, 0260], of You discloses a memory with software stored thereon), wherein execution of the computer-readable instructions by a processor causes the processor to execute ([0255], of You): detecting, in a Physical Downlink Control Channel (PDCCH), Downlink Control Information (DCI) ([0266-0267], of You discloses a UE detecting/receiving a DCI on a PDCCH), wherein a Transmission Time Interval (TTI) of a Physical Downlink Shared Channel (PDSCH) scheduled by the DCI is a first TTI or a second TTI ([0266-0267], of You discloses the TTI of the PDSCH is a 1-ms TTI or a sTTI), the first TTI is shorter than a length of a subframe ([0266-0267], of You discloses the sTTI), and the second TTI is equal to the length of a subframe ([0266-0267], of You discloses a 1-ms TTI); and determining, according to the DCI, a length of the TTI of the PDSCH ([0266-0267], of You discloses where the length of the TTI is determined according to a DCI).
As per claim 32, You discloses the non-transitory readable storage medium according to claim 31, wherein the determining, by the terminal according to the DCI, a length of the TTI of the PDSCH comprising at least one of: determining, according to a format of the DCI, the length of the TTI of the PDSCH ([0193], of You); determining, according to a Radio Network Temporary Identity (RNTI) used to scramble the DCI, the length of the TTI of the PDSCH ([0195-0197], of You); or determining, according to a search space for transmission of the DCI, the length of the TTI of the PDSCH ([0186-0191], of You).
As per claim 33, You discloses the non-transitory readable storage medium according to claim 31, wherein the PDCCH is dedicated PDCCH ([0071, 0078, 0082], of You), the DCI is dedicated DCI ([0071, 0078, 0082], of You) and the TTI of the PDSCH scheduled by the dedicated DCI is the first TTI ([0071, 0078, 0082, 0186], of You).
As per claim 34, You discloses the non-transitory readable storage medium according to claim 32, wherein the DCI is transmitted in a Common Search Space (CSS) of the PDCCH ([0186], of You), and the TTI of the PDSCH scheduled by the DCI is the second TTI ([0186], of You).
As per claim 35, You discloses the non-transitory readable storage medium according to claim 31, wherein a transmission mode corresponding to a PDSCH with the first TTI is different from a transmission mode corresponding to PDSCH with the second TTI ([0068-0069, 0193], of You).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476